Exhibit 10.1

 
ZORAH TECHNOLOGY NON-EXCLUSIVE LICENSE AGREEMENT


 
This Zorah Technology License Agreement (collectively referred to as the
“Agreement”) is made and entered into by and between Zorah, LLC, a Corporation
(hereinafter “Licensor”), having its principle place of business at 5400 Laurel
Springs Pkwy, Suite 107, Suwanee, GA 30024 and Crown Dynamics, a Delaware
corporation (hereinafter “Licensee”), having its principle business address at
8399 E. Indian School Rd. Suite 202, Scottsdale, AZ 85251.  This Non-Exclusive
License Agreement is meant to modify the existing license agreement originally
entered into on January 20, 2012.
 


Witnesseth that:


1.
Whereas, Licensor represents the Zorah Technology holders of the Licensed Zorah
Technology (as hereinafter defined); and



2.
Whereas, Licensor has the right to grant a non-exclusive License(s) under the
Licensed Zorah Technology, and wishes to have the inventions covered by the
Licensed Zorah Technology, in the public interest; and



3.
Whereas, Licensee wishes to obtain a License of the Licensed Zorah Technology
upon the terms and conditions hereinafter set forth.



Now, therefore, in consideration of the premises and the faithful performance of
the covenants herein contained, it is agreed as follows:


ARTICLE I – DEFINITIONS


For the purpose of this Agreement, the following definitions shall apply:


1.           Licensed Zorah Technology shall mean:


 
a.
Zorah Technology as described in the Technology Description attached hereto
(“Schedule A”) as owned and developed by Steve Aninye (the “Zorah Technology
holders”).



 
b.
Any and all improvements to the Licensed Zorah Technology co-developed by the
Licensor and Licensee, whether patentable or not, and which may hereafter be
jointly developed, owned or controlled by Licensor and Licensee.



 
c.
Any or all patents, which may issue on patent rights and improvements thereof,
developed by Licensor or subsequently co-developed by Licensor and Licensee, and
any all divisions, continuations, continuations-in-part, reissuances and
extensions of such patents.

 
 
 
Page - 1

--------------------------------------------------------------------------------

 

 
2.
Product(s):  Shall mean any materials including techniques, technology,
hardware, devices, methods or inventions relating to or based on the Licensed
Zorah Technology, developed as of the date of this Agreement or co-developed as
of the date of this Agreement or at any time in the future.



3.           Profits:  Shall mean the total value(s) of revenue directly
generated by the sales of products that contain Licensed Zorah Technology.


4.
Confidential Information:  Shall mean with respect to any Party, all scientific,
business or financial information relating to such Party, its subsidiaries or
affiliates or their respective businesses, except when such information:



a.           Becomes known to the other Party prior to receipt from such first
Party;


b.           Becomes publicly known through sources other than such first Party;


c.           Is lawfully received by such other Party from a party other than
the firstParty; or


d.           Is approved for release by written authorization from such first
Party.


5.
License:  Shall mean a non-exclusive license for use of the Licensed Zorah
Technology worldwide.



6.
Know-how:  Shall mean any and all technical data, information, materials, trade
secrets, technology formulas, processes, and ideas, including any improvements
thereto, in any form in which the foregoing may exist, now owned or co-owned by
or exclusively, semi-exclusively or non-exclusively licensed to any party prior
to the date of this Agreement or hereafter acquired by any party during the term
of this Agreement.



7.
Intellectual Property Rights:  Shall mean any and all inventions, materials,
Know-
how, trade secrets, technology, formulas, processes, ideas or other discoveries
conceived or reduced to practices, whether patentable or not, either directly or
indirectly associated with the Licensed Zorah Technology, Products or Know-how.



8.  
Royalties: Shall mean revenues received in the form of cash and/or equity from
holdings by the Licensor from Licensee as a result of Licensing and using,
selling, making, having made, or leasing of Licensed Zorah Technology Rights,
Products or know-how.





ARTICLE II- GRANT OF LICENSE


1.     
Licensor hereby grants to Licensee the License with the right to make, have
made, use, sell and lease the Products described in and associated with the
Licensed Zorah Technology.



 
 
Page - 2

--------------------------------------------------------------------------------

 
 
 
2.     
Licensor does not retain the rights to continue to use the Licensed Zorah
Technology in markets other than the ones established by the terms of this
license, in any way for revenue generation purposes.



ARTICLE III- LICENSE PAYMENTS


1.  
Initial payment, Licensing fees and royalty rates for the License herein
granted:



 
a.     
Initial Payment:  Licensee agrees to pay Licensor an initial payment of:



(i)  
a one-time issuance of two hundred thousand (200,000) shares of restricted
common stock of Licensee.





ARTICLE IV - REPORTS, BOOKS AND RECORDS


1.     
Reports:  At the Licensee’s option, within thirty (30) days after the end of the
calendar quarter annual period during which this Agreement shall be executed and
delivered, and within thirty (30) days after the end of each following quarter
annual period, Licensee shall make a written report to Licensor setting forth
any profits through the use of the Licensed Zorah Technology by Licensee and the
total Licensor’s receipts during the quarter annual period. If there are no
profits, a statement to that effect shall be made by Licensee to Licensor. At
the time each report is made, Licensee shall pay to Licensor the Licensing fees,
royalties or other payments shown by such report to be payable hereunder.



2.     
Books and records: Licensee shall keep books and records in such reasonable
detail as will permit the reports provided for in Paragraph 1 hereof to be
determined.  Licensee further agrees to permit such books and reports to be
inspected and audited by a representative or representatives of Licensor to the
extent necessary to verify the reports provided for in Paragraph 1 hereof;
provided, however, that such representative or representatives shall indicate to
Licensor only whether the reports, Licensing fees and royalties paid are
correct, and if not, the reasons why not.





ARTICLE V - MARKING


Licensee agrees to mark or have marked all Products made, used or leased by it
or its Licensees under the Licensed Zorah Technology, if and to the extent such
markings shall be practical, desirable or required by applicable Zorah
Technology laws and subsequent patent laws.




ARTICLE VI - DILIGENCE


1.     
Licensee shall use reasonable efforts in utilizing the Licensed Zorah Technology
throughout the life of this Agreement.

 
 
 
Page - 3

--------------------------------------------------------------------------------

 

 
2.     
Licensee shall deliver to Licensor on or before September 1, 2012, an executive
overview for development of the Licensed Zorah Technology as herein licensed.



ARTICLE VII - TERMINATION OR CONVERSION TO OUTRIGHT OWNERSHIP


1.      
Termination by Licensee.



Option of Licensee:  Licensee may terminate the License granted by this
Agreement, provided Licensee shall not be in default hereunder, by giving
Licensor ninety (90) days notice to its intention to do so. If such notice shall
be given, then upon the expiration of such ninety (90) days the termination
shall become effective; but such termination shall not operate to relieve
Licensee from its obligation to pay Licensing fees or royalties or to satisfy
any other obligations, accrued hereunder prior to the date of such termination.


2.    
Termination by
Licensor.                                                                                  



Option of Licensor:  Licensor may, at its option, terminate this Agreement by
written notice to Licensee in case of:


a.       
Default in the payment of sub-leasing fees or royalties required to be paid by
Licensee to Licensor hereunder, where such default shall continue and is not
cured for a period of ninety (90) days after Licensor shall have given to
Licensee a written notice of such default.



b.       
Default in the making of any reports required hereunder, where such default
shall continue and is not cured for a period of ninety (90) days after Licensor
shall have given to Licensee a written notice of such default.



 
3.
Effect of Termination.

 
Termination of this Agreement shall not in any way operate to impair or destroy
any of Licensee’s or Licensor’s rights or remedies, either at law or in equity,
or to relieve Licensee of any of its obligations to pay Licensing fees or
royalties or to comply with any other of the obligations hereunder, accrued
prior to the effective date of termination.


4.    
Effect of Delay, etc.



Failure or delay by Licensor to exercise its rights of termination hereunder by
reason of any default by Licensee in carrying out any obligation imposed upon it
by this Agreement shall not operate as a waiver of Licensor’s right of
termination for any other subsequent default by Licensee.


5.      
Return of License of Licensed Zorah Technology.



Upon termination of this Agreement, all of the rights to the use of the Licensed
Zorah Technology, unless otherwise provided herein, shall be returned to
Licensor. In the event of termination of the Agreement by Licensee or said
conversion of the Agreement by Licensee, Licensee shall grant to Licensor a
non-exclusive, royalty-free License, with rights to License, manufacture, use
and sell improvements, including all Know-how, of the Licensed Zorah Technology
made by Licensee during the period of this Agreement, prior to the termination
or conversion, to the extent that such improvements are dominated by or derived
from the Licensed Zorah Technology.  A discussion will be held on any
improvements that have been made to the Licensed Zorah Technology to ensure that
proper credit is provided to the Licensee for any improvements created by
Licensee.
 

 
 
Page - 4

--------------------------------------------------------------------------------

 


ARTICLE VIII – TERM


The term of this Agreement shall last from the date hereof until Zorah
Technology or the last of the product line affiliated with the Licensed material
expires or ceases to exist, or unless previously terminated pursuant to Article
VII of this agreement.




ARTICLE IX - NOTICES, ASSIGNEES


1.     
Notices:  Notices and payments required hereunder shall be deemed properly given
if duly sent by first class mail and addressed to the parties at the addresses
set forth above. The parties hereto shall keep each other advised of address
changes.



2.     
Assignees, etc.:  This Agreement shall be binding upon and shall inure to the
benefit of the assigns of Licensor and upon and to the benefit of the successors
of the entire business of Licensor; but neither this Agreement nor any of the
benefits thereof nor any rights thereunder shall, directly or indirectly,
without the prior written consent of Licensor, be assigned, divided, or shared
by the Licensee to or with any other party or parties (except a successor of the
entire business of the Licensee) and such consent shall not be unreasonably
withheld.



 
ARTICLE X - MISCELLANEOUS



1.
Governing law:  This Agreement is executed and delivered in the United States of
America and shall be constructed in accordance with the Laws of the Government
of the United States of America.     



2.
No other understanding: This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
all prior discussions between them.



3.     
Indemnity:  Licensor shall indemnify, hold harmless, and defend Licensee and its
trustees, officers, employees and agents against any and all allegations and
actions for death, illness, personal injury, property damage, and improper
business practices arising out of the use of the Licensed Zorah Technology.



4.    
Insurance:  During the term of this Agreement, Licensee shall maintain the
following insurance coverage:



 
 
Page - 5

--------------------------------------------------------------------------------

 
 
 
a.        
Commercial general liability with a limit of no less than ten thousand dollars
($10,000) for each occurrence. Such insurance shall be written on a standard ISO
occurrence form or substitute form providing equivalent coverage.



b.        
Professional liability of no less than ten thousand dollars ($10,000) for each
occurrence.



5.     
Advertising:  Licensee agrees that it may not use in any way the name of
Licensor, any logotypes or symbols associated with Licensor or the names of any
researchers, without the express written permission of Licensor unless such is
required by law. Likewise, Licensor agrees that it may not use in any way the
name of Licensee, any logotypes or symbols associated with Licensor, or the
names of any researchers without the express written consent of Licensor, unless
required by law.



6.     
Confidentiality:  The parties agree to maintain in confidence the Confidential
Information as defined in Article I and discussions thereof, revealed pursuant
to this Agreement, and to disclose such information only to persons within their
respective organizations having a need to know, and to furnish assurances to the
other party that such persons understand this duty of confidentiality.



7.    
No representations or warranties regarding patents of third parties:  No
representations or warranties are made by Licensor that the use of the Licensed
Zorah Technology Licensed herein will not infringe any patent or proprietary
rights of any other person or persons. The Licensor warrants that it has title
to the Licensed Zorah Technology from the inventors.



8.     
Disclaimer of Warranty:  The Licensed Zorah Technology is experimental in nature
and is provided WITHOUT WARRANTY OR REPRESENTATIONS OF ANY SORT, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION, AND WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF NON-INFRINGEMENT.



In witness whereof, the parties hereto have caused this Zorah Technology
Non-Exclusive License Agreement to be executed by their duly authorized
representatives. 




Dated:      August 23,
2012                                              Dated:     August 23, 2012    






Licensor:           /s/Steve
Aninye                                           Licensee:             /s/Jeffrey
Rassas                                              
Name: Steve
Aninye                                                                                      Name:
Jeffrey Rassas
Chief Executive
Officer                                                                                Chief
Executive Officer
Zorah Technology,
LLC                                                                                Crown
Dynamics Corp.




 
Page - 6

--------------------------------------------------------------------------------

 

